Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 4, 2015

                                           No. 04-15-00034-CV

                   IN RE LERIN HILLS MUNICIPAL UTILITY DISTRICT

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On January 27, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than February 18, 2015. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 4, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk
                        Clerk of Court




1
 This proceeding arises out of Cause No. 001-13-CON-CCL, styled Lerin Hills Municipal Utility District v. Willis
Jay Harpole and Dawn D. Harpole, pending in the County Court at Law, Kendall County, Texas, the Honorable Bill
R. Palmer presiding.